                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 1 of 20 Page ID #:1242




                                  1                                    UNITED STATES DISTRICT COURT
                                  2                                   CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5          Gilberto Ferreira,                       2:20-cv-02319-VAP-PJWx
                                  6                            Plaintiff,
                                                                                             Order Consolidating Cases,
                                  7                            v.                          Appointing Lead Plaintiff, and
                                  8          Funko, Inc. et al ,
                                                                                        Selecting Class Counsel (Dkts. 19, 23,
                                                                                                     25, 29, 34).
                                  9                            Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13            On May 11, 2020, the following parties filed motions seeking consolidation,
                                 14   appointment as lead plaintiff, and approval of their respective selections to be lead
                                 15   counsel: Ganesh Shenoy (Dkt. 14); Jarett Elion and Zheng Li (“Elion and Li”) (Dkt.
                                 16   19); Angela Michl (Dkt. 23); Gerber Kawasaki, Inc. (“Gerber Kawasaki”) (Dkt. 25);
                                 17   William Hurt (“Hurt”) (Dkt. 29); and Abdul Baker, Zhibin Zhang, and Huaiyu
                                 18   Zheng (together, “Funko Investor Group”) (Dkt. 34) (the “Competing Motions”1).
                                 19
                                 20            On May 18, 2020, Gerber Kawasaki (Dkt. 44), Funko Investor Group (Dkt.
                                 21   48), and Hurt (Dkt. 19) filed oppositions to the other Competing Motions. On May
                                 22   22, 2020, Funko Investor Group (Dkt. 51), Hurt (Dkt. 52), Elion and Li (Dkt. 53),
                                 23   and Gerber Kawasaki (Dkt. 54) filed replies in support of their respective motions.
                                 24
                                 25      1
                                           On May 18, 2020, Shenoy withdrew his motion (Dkt. 43) and Michl filed a notice
                                         of non-opposition (Dkt. 47). Accordingly, “Competing Motions” refers to the mo-
                                 26      tions filed by Funko Investor Group, Gerber Kawasaki, Hurt, and Elion and Li.

                                                                                 1
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 2 of 20 Page ID #:1243




                                  1
                                  2          Pursuant to Local Rule 7-15, the Court finds the Competing Motions
                                  3   appropriate for resolution without a hearing. After considering the papers filed in
                                  4   support of, and in opposition to, the Competing Motions, the Court rules as follows:
                                  5
                                  6          •   The Court GRANTS Funko Investor Group, Gerber Kawasaki, Hurt,
                                  7              Michl, and Elion and Li’s motions to consolidate the instant case and
                                  8              Mohamed Nahas v. Funko, Inc. et al, Case No. 2:20-cv-03130-VAP-
                                  9              PJWx, for all purposes, including trial. All further filings in this matter
                                 10              shall be made in Case No. 2:20-cv-02319-VAP-PJWx and shall bear
Central District of California
United States District Court




                                 11              that case number in the caption.
                                 12          •   The Court GRANTS Funko Investor Group’s motion to be appointed lead
                                 13              plaintiff and DENIES Gerber Kawasaki, Hurt, Elion and Li, and Michl’s
                                 14              respective motions to be appointed lead plaintiff.
                                 15          •   The Court GRANTS Funko Investor Group’s motion seeking the
                                 16              selection of class counsel and DENIES AS MOOT Gerber Kawasaki,
                                 17              Hurt, Elion and Li, and Michl’s respective motions seeking the selection
                                 18              of class counsel.
                                 19          •   Funko Investor Group is directed to file a consolidated class action
                                 20              complaint on or before July 13, 2020.
                                 21
                                 22                                   I. BACKGROUND
                                 23          This lawsuit is one of two, related securities class actions currently pending
                                 24   in this district. The other, Mohamed Nahas v. Funko, Inc. et al, Case No. 2:20-cv-
                                 25   03130-VAP-PJWx (hereafter, “Nahas”), was filed three weeks later and alleges
                                 26   substantially identical claims (see generally Nahas Dkt. 1). On May 5, 2020, the

                                                                                2
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 3 of 20 Page ID #:1244




                                  1   Court issued an Order Re Transfer Pursuant to General Order 19-03 transferring
                                  2   Nahas to the Court’s docket. (Nahas Dkt. 12).
                                  3
                                  4          Defendant Funko, Inc. (“Funko”) is a pop culture consumer products
                                  5   company that creates figures, plush, accessories, apparel, and homewares regarding
                                  6   movies, TV shows, videogames, musicians, and sports teams. (Dkt. 1 ¶ 2). Plaintiff
                                  7   Gilberto Ferreira (“Ferreira”) alleges that Defendants made materially false
                                  8   representations that artificially inflated or maintained the value of Funko securities.
                                  9   In particular, Ferreira asserts that Funko and its management failed to disclose that
                                 10   Funko was experiencing lower than expected sales and, consequently, was likely to
Central District of California
United States District Court




                                 11   incur a writedown for certain inventory. (Dkt. 1 ¶ 3).
                                 12
                                 13          Ferreira alleges he purchased publicly traded Funko securities between
                                 14   October 31, 2019 and March 5, 20202, relying on Defendant’s third quarter 2019
                                 15   financial reporting. (See Dkt. 1 ¶¶ 20–36). Ferreira alleges that, on October 31,
                                 16      2
                                           A third, related case was filed in the United States District Court for the Western
                                 17      District of Washington. See Dachev v. Funko, Inc., et al., Case No. 2:20-cv-00544
                                         (W.D. Wash.). Although the Dachev action is not the subject of the instant motions,
                                 18      all movants here seek to adopt the proposed class period from that case—August 8,
                                         2019 to March 5, 2020—instead of the dates referenced in Ferreira’s complaint.
                                 19
                                         (See generally the Competing Motions). At this stage in the litigation, the Court
                                 20      need not establish a binding definition of the class period and adopts the more in-
                                         clusive period (beginning August 8, 2020, the “Class Period”) for present purposes.
                                 21      See Plumbers & Pipefitters Local 562 Pension Fund v. MGIC Inv. Corp., 256
                                         F.R.D. 620, 624–25 (E.D. Wis. 2009) (“[A]ll courts agree that they should not make
                                 22      any binding determinations regarding the proper class period as part of the lead-
                                         plaintiff analysis. [Collecting cases]. This is so because the lead-plaintiff determi-
                                 23
                                         nation is made during the earliest stages of a purported class action and without the
                                 24      defendants’ participation. Further, nothing in the lead-plaintiff provisions of the
                                         PSLRA suggests that the court should make any effort to define the class before it
                                 25      has selected a lead plaintiff. Thus, rather than ruling on the proper class period,
                                         courts usually . . . use the most inclusive class period . . ..” (internal citations omit-
                                 26      ted)).

                                                                                      3
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 4 of 20 Page ID #:1245




                                  1   2019, Defendants issued third quarter financial results reflected a bullish outlook for
                                  2   Funko. (Id.). According to Ferreira, however, Defendants failed to disclose
                                  3   material weaknesses in the company’s performance. (Id.). These weaknesses
                                  4   allegedly came to light on February 5, 2020, when Funko announced preliminary
                                  5   fourth quarter 2019 financial results, sending the share price down 40%. (Id. ¶¶ 23–
                                  6   25). Funko confirmed the February 5 numbers on March 5, 2020, deepening the
                                  7   slide by another 4%. (Id. ¶ 26–27).
                                  8
                                  9          On this basis, Ferreira and the Nahas action assert two claims: one for
                                 10   violation of § 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder
Central District of California
United States District Court




                                 11   and a claim for violation of § 20(a) of the Exchange Act. (Id. ¶¶ 46–60; Nahas Dkt.
                                 12   1 ¶¶ 46–60).
                                 13
                                 14                                   II.    DISCUSSION
                                 15     A. Motions for Consolidation
                                 16          Under the Private Securities Litigation Reform Act (“PSLRA”), “[i]f more
                                 17   than one action on behalf of a class asserting substantially the same claim or claims
                                 18   arising under this chapter has been filed,” a court cannot appoint a lead plaintiff
                                 19   “until after the decision on the motion to consolidate is rendered.” 15 U.S.C. § 78u-
                                 20   4(a)(3)(B)(ii).
                                 21
                                 22          “[D]istrict courts have broad discretion to consolidate complaints.” Garity v.
                                 23   APWU Nat’l Labor Org., 828 F.3d 848, 855-56 (9th Cir. 2016); see also Fed. R.
                                 24   Civ. P. 42(a) (noting that a court may consolidate actions that “involve a common
                                 25   question of law or fact”). In determining whether consolidation is appropriate, the
                                 26   district court “weighs the saving of time and effort consolidation would produce

                                                                                 4
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 5 of 20 Page ID #:1246




                                  1   against any inconvenience, delay, or expense that it would cause.” Huene v. United
                                  2   States, 743 F.2d 703, 704 (9th Cir. 1984), subsequent history omitted.
                                  3   “Accordingly, consolidation is inappropriate where it leads to inefficiency,
                                  4   inconvenience, or unfair prejudice to a party.” Ginger Root Office Assocs., LLC v.
                                  5   Advanced Packaging & Prod. Co. et al. Ginger Root Office Assocs., LLC, 2010 WL
                                  6   11515360, at *3 (C.D. Cal. Oct. 7, 2010). “The burden is on the moving party to
                                  7   persuade the court that consolidation is warranted.” Id.
                                  8
                                  9          The Competing Motions seek consolidation of the above-captioned case with
                                 10   the Nahas class action. (Dkt. 19 at 3; Dkt. 26 at 8; Dkt. 29 at 3; Dkt. 34 at 2). Each
Central District of California
United States District Court




                                 11   argues that both cases each involve common questions of law and fact. (Id.).
                                 12
                                 13          A review of the complaints filed reveals that both cases involve the same
                                 14   core defendants, identical class periods and factual allegations, and two largely
                                 15   identical claims for violations of the Exchange Act. In short, these actions involve
                                 16   common questions of law and fact, and consolidation would promote judicial
                                 17   economy.
                                 18
                                 19          Furthermore, because no Defendants filed opposition to any of the motions
                                 20   to consolidate, the Court concludes that Defendants have “consent[ed] to the
                                 21   granting . . . of the motion[s]” to consolidate, see Local Rule 7-12, and
                                 22   consolidation does not pose a risk of prejudice to the Defendants.
                                 23
                                 24          The Court, therefore, GRANTS Funko Investor Group, Gerber Kawasaki,
                                 25   Hurt, Elion and Li, and Michl’s motions to consolidate the instant case and the
                                 26   Nahas action for all purposes, including trial.

                                                                                 5
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 6 of 20 Page ID #:1247




                                  1
                                  2     B.   Motions Seeking Appointment of Lead Plaintiff
                                  3          The PSLRA states:
                                  4
                                                Not later than 20 days after the date on which the complaint is
                                  5
                                                filed, the plaintiff or plaintiffs shall cause to be published, in a
                                  6
                                                widely circulated national business-oriented publication or wire
                                  7
                                                service, a notice advising members of the purported plaintiff
                                  8
                                                class—
                                  9
                                                  I.   of the pendency of the action, the claims asserted therein,
                                 10
Central District of California
United States District Court




                                                       and the purported class period; and
                                 11
                                                 II.   that, not later than 60 days after the date on which the
                                 12
                                                       notice is published, any member of the purported class
                                 13
                                                       may move the court to serve as lead plaintiff of the pur-
                                 14
                                                       ported class.
                                 15
                                 16   15 U.S.C. § 78u-4(a)(3)(A)(i).
                                 17
                                 18          After notice has been published, a lead plaintiff must be appointed. The
                                 19   PSLRA procedure for appointing a lead plaintiff is as follows:
                                 20
                                 21             Not later than 90 days after the date on which a notice is pub-

                                 22             lished under subparagraph (A)(i), the court shall consider any

                                 23             motion made by a purported class member in response to the

                                 24             notice, including any motion by a class member who is not indi-

                                 25             vidually named as a plaintiff in the complaint or complaints, and

                                 26

                                                                                 6
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 7 of 20 Page ID #:1248




                                  1               shall appoint as lead plaintiff the member or members of the pur-
                                  2               ported plaintiff class that the court determines to be most capable
                                  3               of adequately representing the interests of class members.
                                  4
                                      15 U.S.C. § 78u-4(a)(3)(B)(i).
                                  5
                                  6               [T]he court shall adopt a presumption that the most adequate
                                  7               plaintiff in any private action arising under this chapter is the
                                  8               person or group of persons that—
                                  9               (aa) has either filed the complaint or made a motion in response
                                 10               to a notice under subparagraph (A)(i);
Central District of California
United States District Court




                                 11               (bb) in the determination of the court, has the largest financial
                                 12               interest in the relief sought by the class; and
                                 13               (cc) otherwise satisfies the requirements of Rule 23 of the Fed-
                                 14               eral Rules of Civil Procedure.
                                 15
                                 16   15 U.S.C. § 78u-4(a)(3)(B)(iii).

                                 17
                                 18            This presumption can be rebutted only “upon proof by a member of the

                                 19   purported plaintiff class that the presumptively most adequate plaintiff—(aa) will

                                 20   not fairly and adequately protect the interests of the class; or (bb) is subject to

                                 21   unique defenses that render such plaintiff incapable of adequately representing the

                                 22   class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii).

                                 23
                                 24       1.    Notice Was Published as Required by the PSLRA

                                 25            Under the PSLRA, a plaintiff’s early notice must (1) be published not later

                                 26   than 20 days after the complaint is filed; (2) be published in a widely circulated


                                                                                   7
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 8 of 20 Page ID #:1249




                                  1   national business-oriented publication; (3) advise the purported plaintiff class “of
                                  2   the pendency of the action, the claims asserted therein, and the purported class
                                  3   period”; and (4) advise the purported plaintiff class that not later than 60 days after
                                  4   the notice’s publication any member may move the Court to serve as lead plaintiff.
                                  5   15 U.S.C. § 78u-4(a)(3)(A)(i).
                                  6
                                  7            On March 10, 2020, Ferreira published a notice of the instant securities class
                                  8   action. (Dkt. 21-4). Ferreira’s notice (1) was published the same day as the
                                  9   complaint (2) in Business Wire, a widely circulated national business-oriented wire
                                 10   service; (3) the notice stated “Glancy Prongay & Murray LLP announces that it has
Central District of California
United States District Court




                                 11   filed a class action lawsuit in the United States District Court for the Central District
                                 12   of California . . . on behalf of persons and entities that purchased or otherwise
                                 13   acquired Funko, Inc. . . . securities between October 31, 2019 and March 5, 2020”
                                 14   and contained a general description of the claims in the suit; and it (4) advised the
                                 15   purported plaintiff class that “[i]nvestors are hereby notified that they have 60 days
                                 16   from the date of this notice to move the Court to serve as lead plaintiff in this
                                 17   action.” (Id. (emphasis in original)).
                                 18
                                 19            The Court finds that Ferreira’s notice met the requirements set forth in the
                                 20   PSLRA.
                                 21
                                 22       2.    Funko Investor Group is Presumptively the Most Adequate Lead Plaintiff
                                 23            The Court must presume a plaintiff as the “most adequate plaintiff” if the
                                 24   plaintiff (1) “has either filed the complaint or made a motion in response to [the
                                 25   early notice]”; (2) “has the largest financial interest in the relief sought by the
                                 26

                                                                                  8
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 9 of 20 Page ID #:1250




                                  1   class”; and (3) “otherwise satisfies the requirements of Rule 23 of the Federal Rules
                                  2   of Civil Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)(iii).
                                  3
                                  4           a.    The Court Will Consider All Competing Motions
                                  5          As noted above, Ferreira published notice of the instant securities class
                                  6   action on March 10, 2017. (Dkt. 21-4). The sixty-day window to move for
                                  7   appointment as lead plaintiff closed on May 11, 2020. The Court’s Standing Order
                                  8   establishes a deadline of 4:00 p.m. for filing electronic motions. (Dkt. 9 at 7).
                                  9   Although all movants filed motions on May 11, 2020, Elion and Li point out the
                                 10   other movants did so after 4:00 p.m. (Dkt. 53 at 4–6). Funko Investor Group, Hurt,
Central District of California
United States District Court




                                 11   and Gerber Kawasaki ask the Court to exercise its discretion to consider their
                                 12   motions nonetheless. (Dkt. 54 at 4–5; Dkt 52 at 14–16; Dkt. 51 at 15–16).
                                 13
                                 14          As an initial matter, the Court notes that the 4:00 p.m. deadline is a product
                                 15   of this Court’s Standing Order rather than statutory prescription; the PSLRA merely
                                 16   requires that motions be filed within 60 days. The Local Rules give the Court
                                 17   retains discretion to consider documents that are not timely filed or do not comply
                                 18   with the Court’s Standing Order. Local Rule 7-12 (“The Court may decline to
                                 19   consider any memorandum or other documents not filed within the deadline set by
                                 20   order or local rule.”) (emphasis added). Given that the Competing Motions satisfy
                                 21   the PSLRA’s timing requirements, the Court finds that “refusing to consider [them]
                                 22   would . . . undercut the PSLRA’s preference for appointing the plaintiff with the
                                 23   greatest financial stake in the outcome.” GGCC, LLC v. Dynamic Ledger Sols.,
                                 24   Inc., 2018 WL 1388488, at *4 (N.D. Cal. Mar. 16, 2018) (citing In re Cavanaugh,
                                 25   306 F.3d 726, 729–30 (9th Cir. 2002)).
                                 26

                                                                                 9
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 10 of 20 Page ID #:1251




                                   1          Additionally, this Court has previously noted that two main concerns
                                   2   underlie enforcement of the PSLRA’s 60-day deadline: “(1) unscrupulous litigants
                                   3   should not be permitted to manipulate their financial loss calculation after
                                   4   reviewing timely-filed motions and (2) late filings should not cause significant
                                   5   delays in the litigation.” Waterford Twp. Police v. Mattel, Inc., 2017 WL 10667732,
                                   6   at *4 (C.D. Cal. Sept. 29, 2017) (citing Reitan v. China Mobile Games & Entm’t
                                   7   Grp., Ltd., 68 F. Supp. 3d 390, 398 (S.D.N.Y. 2014)).
                                   8
                                   9          Elion and Li fail to address the Mattel factors; the Court finds this failure
                                  10   weighs in favor of considering all the Competing Motions. Applying the factors,
Central District of California
United States District Court




                                  11   the Court believes the risk of Funko Investor Group, Hurt, and Gerber Kawasaki
                                  12   manipulating financial loss calculations was low or zero, as each of these parties
                                  13   describes in its reply brief (see Dkt. 54 at 4–5; Dkt 52 at 14–16; Dkt. 51 at 15–16),
                                  14   and Elion and Li do not suggest anything untoward occurred here. Furthermore, if
                                  15   any party misrepresented its financial losses, the advantage would be short-lived,
                                  16   since the other parties have had the opportunity to scrutinize these financial
                                  17   representations and raise concerns about their accuracy or validity. The Court also
                                  18   finds that Funko Investor Group, Hurt, and Gerber Kawasaki have not caused a
                                  19   significant delay in the litigation, as their respective Competing Motions were filed
                                  20   only hours late and, as noted above, within the deadline set by the PSLRA.
                                  21
                                  22           b.    The Funko Investor Group Has the Largest Financial Interest
                                  23          If several persons or entities seek to represent the class, the PSLRA
                                  24   establishes a presumption that the person or entity with “the largest financial
                                  25   interest in the relief sought by the class” is the “most adequate plaintiff” and may be
                                  26   designated Lead Plaintiff. See 15 U.S.C. § 77z–1(a)(3)(B)(iii)(I). It also “provides

                                                                                 10
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 11 of 20 Page ID #:1252




                                   1   in categorical terms that the only basis on which a court may compare plaintiffs
                                   2   competing to serve as lead is the size of their financial stake in the controversy.”
                                   3   Cavanaugh, 306 F.3d at 732 (emphasis in original).
                                   4
                                   5            There is no prescribed method for determining which movant has the largest
                                   6   financial interest. Instead, the Court may select accounting methods that are both
                                   7   rational and consistently applied in order to determine which movant “has the most
                                   8   to gain from the lawsuit.” Id. at 730.
                                   9
                                  10            Different district courts have set forth methods for estimating which party
Central District of California
United States District Court




                                  11   has the largest financial stake: “(1) the number of shares purchased; (2) the number
                                  12   of net shares purchased; (3) the total net funds expended by the plaintiffs during the
                                  13   class period; and (4) the approximate losses suffered by the plaintiffs.” Ruland v.
                                  14   InfoSonics Corp., 2006 WL 3746716, at *4 (S.D. Cal. Oct. 23, 2006); In re
                                  15   McKesson HBOC, Inc. Sec. Litig., 97 F. Supp. 2d 993, 995 (N.D. Cal. 1999) (same).
                                  16   Courts in the Ninth Circuit tend to employ the final method and to use a “last in,
                                  17   first out (‘LIFO’) methodology.” Bodri v. Gopro, Inc., at *3 (N.D. Cal. Apr. 28,
                                  18   2016); Nicolow v. Hewlett Packard Co., 2013 WL 792642, at *4 (N.D. Cal. Mar. 4,
                                  19   2013).
                                  20
                                  21            Although the question of which party has the largest financial interest is one
                                  22   that should be susceptible to resolution with mathematical certainty, three
                                  23
                                  24
                                  25
                                  26

                                                                                  11
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 12 of 20 Page ID #:1253




                                   1   movants—Hurt, Funko Investor Group, and Gerber Kawasaki—all lay claim to the
                                   2   title.3
                                   3
                                   4             On its face, Funko Investor Group’s claimed loss of $484,078 under LIFO
                                   5   methodology represents the largest financial interest. (Dkt. 48 at 11). Hurt alleges
                                   6   a loss of $330,056 during the class period (Dkt. 31-3), and Gerber Kawasaki claims
                                   7   a $437,037.99 loss (Dkt. 26 at 10). Gerber Kawasaki and Hurt challenge Funko
                                   8   Investor Group’s alleged loss on two grounds: first, that Funko Investor Group is an
                                   9   impermissible aggregation of investors (Dkt. 44 at 8–11; Dkt. 49 at 21–24) and,
                                  10   second, that Funko Investor Group member Zhang lacks standing (Dkt. 44 at 11–
Central District of California
United States District Court




                                  11   15).
                                  12
                                  13             As to the second argument, Gerber Kawasaki contends that “Zhang does not
                                  14   have any damages attributable to fraud under the pending complaints,” because his
                                  15   “claimed losses of $51,923 are entirely attributable to shares purchased after the
                                  16   February 5, 2020 corrective disclosure.” (Id. at 11 (emphasis in original)).4 By
                                  17   February 6, 2020, according to Gerber Kawasaki, the market had priced in
                                  18   Defendants’ misrepresentations. (Id. at 11–15). Gerber Kawasaki emphasizes that
                                  19   the March 5, 2020 financial reports reiterated the same information presented in
                                  20   Funko’s February 5, 2020 preliminary report. (Id. at 13–14).
                                  21
                                           3
                                  22         Elion and Li allege a loss of $143,343.90—substantially less than the other mo-
                                           vants—and pin their hopes of appointment as lead plaintiff on the Court declining
                                  23       to consider the other Competing Motions, as discussed in Section II.B.2.a, supra.
                                           4
                                  24         Courts typically address the timing of stock purchases under Rule 23(a)’s “typi-
                                           cality” analysis. (Dkt. 44 at 14). Indeed, although courts sometimes find a party is
                                  25       atypical for having acquired securities after a disclosure, Gerber Kawasaki fails to
                                           cite a case in which a court found a movant lacked standing in circumstances sim-
                                  26       ilar to Zhang’s.

                                                                                    12
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 13 of 20 Page ID #:1254




                                   1
                                   2          This argument fails. The complaint alleges the price of Funko securities
                                   3   dropped not only after the February 5, 2020 preliminary report but also following
                                   4   the company’s March 5, 2020 announcement—and throughout the intervening
                                   5   month—indicating that the market did not completely assimilate Defendants’
                                   6   alleged malfeasance on February 5, 2020. By Gerber Kawasaki’s logic, the class
                                   7   period effectively ended February 5, 2020, a conclusion inconsistent with Gerber
                                   8   Kawasaki’s preferred class period. Moreover, Courts typically find that purchasing
                                   9   securities after a partial, or even full, disclosure of alleged fraud does not disqualify
                                  10   potential lead plaintiffs. See, e.g., Hufnagle v. Rino Int’l Corp., 2011 WL 710704, at
Central District of California
United States District Court




                                  11   *8 (C.D. Cal. Feb. 14, 2011), adopted, 2011 WL 710676 (C.D. Cal. Feb. 16, 2011);
                                  12   In re Providian Fin. Corp. Sec. Litig., 2004 WL 5684494, at *4 (N.D. Cal. Jan. 15,
                                  13   2004) (collecting cases); Middlesex Cty. Ret. Sys. v. Semtech Corp., 2010 WL
                                  14   11507255, at *4 (C.D. Cal. Aug. 27, 2010).
                                  15
                                  16          Hurt and Gerber Kawasaki’s argument about the composition of Funko
                                  17   Investor Group is a closer call. “The PSLRA was provoked by a wide-spread
                                  18   perception that securities class actions had become ‘lawyer-driven,’ i.e., that such
                                  19   litigation had been typically initiated and controlled by plaintiff’s counsel, bark to
                                  20   core, start to finish.” In re Network Assocs., Inc., Sec. Litig., 76 F. Supp. 2d 1017,
                                  21   1020 (N.D. Cal. 1999). “Although the PSLRA allows the appointment of ‘person or
                                  22   group of persons,’ see 15 U.S.C.A. § 78u-4(a)(3)(B)(iii)(I), as the presumptive most
                                  23   adequate plaintiff, many courts have refused to aggregate the losses of a group of
                                  24   unrelated persons so that the group can serve as lead plaintiff.” McGee v. Am.
                                  25   Oriental Bioengineering, Inc., 2012 WL 12895668, at *3 (C.D. Cal. Oct. 16, 2012).
                                  26   Given these concerns, courts often scrutinize investor groups to consider (1)

                                                                                  13
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 14 of 20 Page ID #:1255




                                   1   “whether a movant group is too large to represent the class in an adequate manner,”
                                   2   In re Gemstar-TV Guide Int’l, Inc. Sec. Litig., 209 F.R.D. 447, 450 (C.D. Cal. 2002)
                                   3   (quoting In re Cendant Corp. Litig., 264 F.3d 201, 267 (3d Cir. 2001), and (2)
                                   4   “whether the proposed group is capable of performing the lead plaintiff function,”
                                   5   In re Network Assocs., 76 F. Supp. 2d at 1020.
                                   6
                                   7          Here, the Court finds that Funko Investor Group is not “too large for its
                                   8   members to operate effectively as a single unit.” In re Gemstar-TV Guide Int’l, 209
                                   9   F.R.D. at 450. See also id. (“While there are no bright-line rules governing this
                                  10   inquiry, ‘courts should generally presume that groups with more than five members
Central District of California
United States District Court




                                  11   are too large to work effectively.’” (quoting In re Cendant Corp., 264 F.3d at 267)).
                                  12   Courts in the Ninth Circuit often appoint lead plaintiffs consisting of three or more
                                  13   individual investors. See, e.g., Johnson v. OCZ Tech. Grp., Inc., 2013 WL 75774, at
                                  14   *3 (N.D. Cal. Jan. 4, 2013) (“The OCZ Investor Group consists of four
                                  15   sophisticated investors. Small, cohesive groups similar to the OCZ Investor Group
                                  16   are routinely appointed as Lead Plaintiff in securities actions when they have shown
                                  17   their ability to manage the litigation effectively in the interests of the class without
                                  18   undue influence of counsel.”); Robb v. Fitbit Inc., at *4–6 (N.D. Cal. May 10, 2016)
                                  19   (appointing a group of five investors).
                                  20
                                  21          Indeed, the Supreme Court has noted that claims aggregation is more the rule
                                  22   than exception under the PSLRA, stating “[d]istrict courts often permit aggregation
                                  23   of plaintiffs into plaintiff groups, so even a small shareholder could apply for lead-
                                  24   plaintiff status, hoping to join with other shareholders to create a unit with the
                                  25   largest financial interest. (See Choi & Thompson, Securities Litigation and Its
                                  26   Lawyers: Changes During the First Decade After the PSLRA, 106 Colum. L. Rev.

                                                                                  14
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 15 of 20 Page ID #:1256




                                   1   1489, 1507, 1521, 1530 (2006) (80% of securities class actions in post-PSLRA data
                                   2   sample had two or more co-lead counsel firms).” China Agritech, Inc. v. Resh, 138
                                   3   S. Ct. 1800, 1807 n.3 (2018).
                                   4
                                   5          The Court also finds Funko Investor Group capable of performing the lead
                                   6   plaintiff function. In support of its motion, Funko Investor Group submitted a joint
                                   7   declaration of its members, which describes Zheng, Baker, and Zhang’s experience
                                   8   and sophistication as investors; asserts they understand the role and responsibilities
                                   9   of a lead plaintiff, particularly in overseeing their lawyers and efficiently
                                  10   prosecuting the case; and provides a process for decision-making and addressing
Central District of California
United States District Court




                                  11   disagreements within the group. (Dkt. 36–4). While this is not a detailed blueprint,
                                  12   the Court finds Funko Investor Group’s members have demonstrated that they
                                  13   appreciate their duty to manage the litigation firmly and actively. The Court notes it
                                  14   retains the right to remove Funko Investor Group as lead plaintiff at any stage
                                  15   should its members prove unequal to the task.
                                  16
                                  17          Even were the Court inclined to agree with the arguments against Funko
                                  18   Investor Group, Gerber Kawasaki’s claim to the largest financial interest is beset
                                  19   with flaws. Most significantly, its claimed $437,037.99 LIFO loss (Dkt. 26 at 10)
                                  20   relies on questionable calculations. Gerber Kawasaki includes a loss for a client
                                  21   who made only pre-Class Period purchases, for instance, and two others who
                                  22   somehow purchased securities at prices outside the daily trading range for Funko
                                  23   stock. (See Dkt. 27-3 (loss analysis for Genevieve Gambill, Nicole Sahin, and
                                  24   Marie Rotter)).
                                  25
                                  26

                                                                                  15
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 16 of 20 Page ID #:1257




                                   1          The greatest error is likely Gerber Kawasaki’s failure to offset its claimed
                                   2   loss with gains for Funko securities purchased before the Class Period and sold
                                   3   during the Class Period. See Blackie v. Barrack, 524 F.2d 891, 908–09 (9th Cir.
                                   4   1975) (“[E]ach purchaser recovers the difference between the inflated price paid
                                   5   and the value received . . .. If the stock is resold at an inflated price, the purchaser-
                                   6   seller’s damages, limited by § 28(a) of the Act, 15 U.S.C. s 78bb(a) to ‘actual
                                   7   damages,’ must be diminished by the inflation he recovers from his purchaser.”).
                                   8   See also Cambridge Ret. Sys. v. Mednax, Inc., 2018 WL 8804814, at *6 (S.D. Fla.
                                   9   Dec. 6, 2018) (noting that several circuits have adopted a damages model requiring
                                  10   plaintiffs’ losses to be netted against profits attributable to the same fraud);
Central District of California
United States District Court




                                  11   Ellenburg v. JA Solar Holdings Co. Ltd., 262 F.R.D. 266 (S.D.N.Y. 2009)
                                  12   (describing this approach as the “most accurate and realistic way to account for the
                                  13   gain realized from the [sale of the pre-class period holdings].”). Without knowing
                                  14   the cost basis of its pre-Class Period purchases, and given that Gerber Kawasai was
                                  15   a net seller of Funko securities, its losses may have been significantly lower than
                                  16   $437,037.99. See Weisz v. Calpine Corp., 2002 WL 32818827, at *7 (N.D. Cal.
                                  17   Aug. 19, 2002) (finding a net seller “may have actually profited, not suffered losses,
                                  18   as a result of the allegedly artificially inflated stock price.”). Here, as in Cambridge
                                  19   Ret. Sys., the Court notes its “review was rendered needlessly complicated by [the
                                  20   movant’s] failure to use consistent reporting methods and their failure to disclose all
                                  21   relevant information. . . .. It wastes the Court’s time when proposed lead plaintiffs,
                                  22   particularly investors possessing as much experience in securities class action
                                  23   litigation as these . . . entities, simply note that shares held prior to the Class Period
                                  24   were sold, without disclosing the net gain on the sale of those shares or, at
                                  25   minimum, carefully accounting for each of those shares.” 2018 WL 8804814, at *6.
                                  26

                                                                                   16
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 17 of 20 Page ID #:1258




                                   1
                                               c.    Funko Investor Group Meets Rule 23(a)’s Typicality and Adequacy
                                   2
                                                     Requirements
                                   3          The PSLRA requires that presumptive lead plaintiffs show that they
                                   4   “otherwise satisf[y] the requirements of Rule 23 of the Federal Rules of Civil
                                   5   Procedure.” The Ninth Circuit has determined that this inquiry is largely limited to
                                   6   determining whether the plaintiff has demonstrated he satisfies the “typicality” and
                                   7   “adequacy” requirements of Fed. R. Civ. P. 23(a). Cavanaugh, 306 at 730. See also
                                   8   Lloyd v. CVB Fin. Corp., 2011 WL 13128303, at *5 (C.D. Cal. Jan. 21, 2011) (“A
                                   9   wide-ranging analysis under Rule 23 is not appropriate and should be left for
                                  10   consideration on a motion for class certification.”) (internal citations and quotation
Central District of California
United States District Court




                                  11   marks removed). The Court “must rely on the presumptive lead plaintiff’s
                                  12   complaint and sworn certification; there is no adversary process to test the
                                  13   substance of [these] claims.” Cavanaugh, 306 F.3d at 730.
                                  14
                                  15            i. Typicality
                                  16          Fed. R. Civ. P. 23(a)(3) requires that “the claims or defenses of the
                                  17   representative parties are typical of the claims or defenses of the class.” The
                                  18   typicality inquiry is intended to determine whether the lead plaintiff has incentives
                                  19   that are aligned with the rest of the class members. Takeda v. Turbodyne Techs.,
                                  20   Inc., 67 F. Supp. 2d 1129, 1136 (C.D. Cal. 1999).
                                  21
                                  22          Funko Investor Group alleges the same violations of the Exchange Act and
                                  23   reliance on the same misrepresentations as other putative class members. Jennifer
                                  24   Pafiti, counsel for Funko Investor Group, has submitted a sworn declaration on
                                  25   behalf of Funko Investor Group identifying its purchases and sales of Funko
                                  26

                                                                                 17
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 18 of 20 Page ID #:1259




                                   1   securities within the class period. (Dkt. 36-1). These purchases appear to be typical
                                   2   of the putative class’s claims.
                                   3
                                   4             ii. Adequacy
                                   5            Fed. R. Civ. P. 23(a)(3) requires that the representative parties will fairly and
                                   6   adequately protect the interests of the class. “Resolution of two questions
                                   7   determines legal adequacy: (1) do the named plaintiffs and their counsel have any
                                   8   conflicts of interest with other class members and (2) will the named plaintiffs and
                                   9   their counsel prosecute the action vigorously on behalf of the class?” Hanlon v.
                                  10   Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). Here, it appears that Funko
Central District of California
United States District Court




                                  11   Investor Group’s interests do not conflict with the interests of the putative class
                                  12   members. Its members’ joint declaration demonstrates their commitment to
                                  13   prosecuting the class’s claims, and their financial stake in the outcome will help
                                  14   ensure their interests align with those of the putative class. Funko Investor Group’s
                                  15   selection of experienced counsel also suggests it will adequately represent the class.
                                  16   (See Dkts. 36-5 and 36-6; Cavanaugh, 306 F.3d at 732).
                                  17
                                           3.    Hurt and Gerber Kawasaki Fail to Rebut the Presumption that Funko
                                  18
                                                 Investor Group Should be Appointed Lead Plaintiff
                                  19            Once a presumptive lead plaintiff has been identified, the other movants have
                                  20   the opportunity to present evidence that the presumptively most adequate plaintiff
                                  21   “will not fairly and adequately protect the interests of the class or is subject to
                                  22   unique defenses that render such plaintiff incapable of adequately representing the
                                  23   class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). Cavanaugh, 306 F.3d at 730.
                                  24
                                  25            The Court’s financial interest analysis, above, addresses Hurt and Gerber
                                  26   Kawasaki’s arguments as to why Funko Investor Group is not an appropriate lead

                                                                                   18
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 19 of 20 Page ID #:1260




                                   1   plaintiff, and the Court finds the competing movants fail to rebut the presumption in
                                   2   favor of Funko Investor Group.
                                   3
                                   4          Accordingly, the Court GRANTS Funko Investor Group’s motion for
                                   5   appointment as lead plaintiff. The Court DENIES Gerber Kawasaki, Hurt, Elion and
                                   6   Li, and Michl’s respective motions seeking appointment as lead plaintiff.
                                   7
                                   8     C. The Court Accepts Funko Investor Group’s Selection of Class Counsel
                                   9          The PSLRA states “[t]he most adequate plaintiff shall, subject to the
                                  10   approval of the court, select and retain counsel to represent the class.” 15 U.S.C. §
Central District of California
United States District Court




                                  11   78u-4(a)(3)(B)(v); Cavanaugh, 306 F.3d at 733 n.11 (“At a later stage in the
                                  12   proceedings, the district court must approve the lead plaintiff's choice of counsel,
                                  13   but Congress gave the lead plaintiff, and not the court, the power to select a lawyer
                                  14   for the class.”). At this stage in the proceedings, courts give great deference to the
                                  15   most adequate plaintiff’s selection of counsel as “the [PSLRA] evidences a strong
                                  16   presumption in favor of approving a properly-selected lead plaintiff’s decisions as
                                  17   to counsel selection and counsel retention . . .. [A] properly-selected lead plaintiff
                                  18   is likely to do as good or better job than the court at these tasks.” Cavanaugh, 306
                                  19   F.3d at 734 n.14 (quoting In re Cendant Corp., 264 F.3d at 276).
                                  20
                                  21          Funko Investor Group has selected Pomerantz LLP and Bernstein Liebhard
                                  22   LLP as co-lead counsel for the putative class. (Dkt. 35 at 15–17). A review of the
                                  23   record reveals both firms have relevant experience litigating securities class action
                                  24   suits such as this one and have obtained successful outcomes for their clients in
                                  25   such cases. (See Dkts. 36-5 and 36-6). Accordingly, the Court GRANTS Funko
                                  26   Investor Group’s motion and Pomerantz LLP and Bernstein Liebhard LLP as co-

                                                                                 19
                                 Case 2:20-cv-02319-VAP-PJW Document 58 Filed 06/11/20 Page 20 of 20 Page ID #:1261




                                   1   lead counsel. The Court DENIES AS MOOT Gerber Kawasaki, Hurt, Elion and Li,
                                   2   and Michl’s respective motions seeking the selection of class counsel.
                                   3
                                   4                                 III.   CONCLUSION
                                   5          The Court therefore GRANTS Funko Investor Group, Gerber Kawasaki,
                                   6   Hurt, and Elion and Li’s motions to consolidate the instant case and Mohamed
                                   7   Nahas v. Funko, Inc. et al, Case No. 2:20-cv-03130-VAP-PJWx, for all purposes,
                                   8   including trial. All further filings in this matter shall be made in Case No. 2:20-
                                   9   cv-02319-VAP-PJWx and shall bear that case number in the caption.
                                  10
Central District of California
United States District Court




                                  11          The Court GRANTS Funko Investor Group’s motion to be appointed lead
                                  12   plaintiff and DENIES Gerber Kawasaki, Hurt, Elion and Li, and Michl’s respective
                                  13   motions to be appointed lead plaintiff.
                                  14
                                  15          The Court GRANTS Funko Investor Group’s motion seeking the selection of
                                  16   class counsel and DENIES AS MOOT Gerber Kawasaki, Hurt, Elion and Li, and
                                  17   Michl’s respective motions seeking the selection of class counsel.
                                  18
                                  19          Funko Investor Group is directed to file a consolidated class action
                                  20   complaint on or before July 13, 2020.
                                  21
                                  22   IT IS SO ORDERED.
                                  23       Dated:     6/11/20
                                  24                                                             Virginia A. Phillips
                                                                                             United States District Judge
                                  25
                                  26

                                                                                 20
